United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1054
                                  ___________

Mathias Njang Etchu-Njang,              *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the Board of
                                       * Immigration Appeals.
Alberto Gonzales, Attorney General     *
                                 1
of the United States of America,        *
                                       *
             Respondent.               *
                                   __________

                            Submitted: December 16, 2004
                               Filed: April 8, 2005
                                ___________

Before WOLLMAN, MAGILL, and COLLOTON, Circuit Judges.
                          ___________

COLLOTON, Circuit Judge.

      Mathias Njang Etchu-Njang petitions for review of an order of the Board of
Immigration Appeals (“BIA”) denying his claims for asylum, cancellation of removal,
and withholding of removal. We deny the petition for review.




      1
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Alberto Gonzales
is automatically substituted for his predecessor, John Ashcroft, as respondent.
                                           I.

        Etchu-Njang is a native and citizen of Cameroon who last entered the United
States on September 27, 1989. When he entered the country in 1989, he had obtained
a valid student visa which authorized him to remain in the United States while he
studied at Metropolitan State University in Minneapolis, Minnesota. In 1993, while
still a student, he applied for asylum, but his application was not granted. In 1998,
the Immigration and Naturalization Service2 charged Etchu-Njang with removability
for failure to comply with the conditions of his nonimmigrant status, alleging that he
had been working since 1987 without authorization and that he had ceased his studies
at the university in 1997. Etchu-Njang conceded removability but requested
cancellation of removal pursuant to 8 U.S.C. § 1229b(b) and withholding of removal
pursuant to 8 U.S.C. § 1231(b)(3)(A), and also renewed his application for asylum,
filed under 8 U.S.C. § 1158(a).

       At a hearing before an immigration judge (“IJ”), Etchu-Njang testified that
since arriving in Minnesota, he had joined a political party known as the “SDF,”
which opposed the ruling party in Cameroon. Although he had never held an office
or participated in any demonstrations with the organization, he testified that he feared
a return to Cameroon because his father and one of his brothers had also belonged to
the SDF and were missing or dead “as a result of [their] party affiliation and
activities.” (A.R. at 238, 240, 270). In support of his application for cancellation of
removal, Etchu-Njang also testified that his daughter, a United States citizen, would
suffer extreme hardship if his application were denied because she could be subjected
to female genital mutilation, and because her anemic condition required her to take
iron supplements.


      2
      Pursuant to the Homeland Security Act of 2002, the functions of the
Immigration and Naturalization Service were transferred to the newly-formed
Department of Homeland Security (“DHS”). Pub. L. No. 107-296 (2002).

                                          -2-
       On January 8, 1999, the IJ denied Etchu-Njang’s applications for asylum,
withholding of removal, and cancellation of removal, but granted the maximum
period for voluntary departure. The IJ first registered “some very serious concerns
about the overall credibility of the respondent’s case.” (A.R. at 180). The IJ then
found that Etchu-Njang had failed to establish a well-founded fear of future
persecution because he had been only minimally involved in activities opposing the
government of Cameroon, and because there was insufficient objective evidence
showing that his brother and father were involved with the SDF in Cameroon and
were subjected to persecution on account of their membership. (A.R. at 183-85).
Regarding the application for cancellation of removal, the IJ accepted that Etchu-
Njang met the statutory requirements for good moral character and continuous
physical presence in the country, but found that he had failed to establish “exceptional
and extremely unusual hardship” to his daughter. Although he had considered the
evidence relating to female genital mutilation, the IJ determined that the record did
not support the conclusion that Etchu-Njang’s daughter would actually be subjected
to that practice.

       Etchu-Njang appealed his case to the BIA, arguing that the IJ erred in denying
cancellation of removal and asylum. In December 2002, the BIA declined to affirm
summarily the IJ’s adverse credibility determination, but affirmed without opinion the
IJ’s ultimate decision denying the applications for relief. In September 2003, the
Department of Homeland Security moved the BIA to reissue its decision with a new
decision date and to re-serve the decision to Etchu-Njang’s address, after discovering
that Etchu-Njang’s first attorney had forged the name of another attorney on
pleadings filed with the BIA. Etchu-Njang, then represented by a second attorney,
also moved the BIA to re-date and reissue its decision, citing the first attorney’s
misconduct and the fact that he had been sanctioned by the Minnesota Supreme
Court. The Board reissued its decision on December 10, 2003.




                                          -3-
       Etchu-Njang then filed a timely petition for review. In April 2004, the DHS
removed Etchu-Njang to his native country. Now represented by a third attorney, he
raises for the first time an argument that he was deprived of liberty without due
process of law in violation of the Fifth Amendment, because his first counsel was
ineffective in developing his claim for cancellation of removal. He also argues that
the BIA erred in denying his application for asylum.

                                          II.

       We consider first Etchu-Njang’s claim that the BIA erred in denying him
asylum as a “refugee.” Under the Immigration and Nationality Act (“INA”), the
Attorney General has discretion to grant asylum to a “refugee,” that is, an alien who
is unable or unwilling to return to his home country “because of persecution or a well-
founded fear of persecution on account of race, religion, nationality, membership in
a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see 8
U.S.C. § 1158(b)(1). A “well-founded fear” is one that is both subjectively genuine
and objectively reasonable. Cigaran v. Heston, 159 F.3d 355, 357 (8th Cir. 1998);
see INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987). Congress provided that
the Attorney General’s discretionary judgment whether to grant relief under the
asylum provisions “shall be conclusive unless manifestly contrary to the law and an
abuse of discretion.” 8 U.S.C. § 1252(b)(4)(D). The BIA’s findings of fact are
conclusive “unless any reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. § 1252(b)(4)(B); see INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

      We are not persuaded that the evidence presented by Etchu-Njang would
compel any reasonable adjudicator to conclude that he had a well-founded fear of
persecution if returned to Cameroon. Etchu-Njang testified that he feared future
persecution because of his membership in the SDF, a party that opposes the current
government. He acknowledged, however, that he had not even been a member of the

                                         -4-
SDF while he was living in Cameroon, and that once he joined the party in
Minnesota, his membership was limited to paying dues and attending meetings. We
do not believe it was unreasonable for the BIA to conclude that this limited activity
was insufficient to create a well-founded fear of persecution.

       Etchu-Njang also testified that he feared persecution based on the political
activities of his brother and father, whom he claimed had been persecuted by the
government of Cameroon. According to Etchu-Njang, his father disappeared as a
result of his political activity, and his brother was beaten in prison and later killed.
As the IJ noted, however, there was no proof presented from the SDF itself that the
brother and father were even involved in the organization. The only evidence
submitted on this point was Etchu-Njang’s own testimony, and his testimony was
undermined by the fact that an INS investigation found no record of the father’s
membership in the SDF in Cameroon. Etchu-Njang presented a death certificate for
his brother and claimed that his brother was beaten to death by government officials,
but the certificate indicated that the brother died from injuries in a “road accident.”
The only evidence in support of Etchu-Njang’s claim that his brother was beaten was
his own belief, based on reports from his other brother. We do not think this evidence
was so strong that any reasonable factfinder would be compelled to conclude that the
brother and father were persecuted on account of their membership in the SDF, and
that Etchu-Njang himself was therefore threatened with similar persecution. We thus
cannot say that the IJ’s decision was manifestly contrary to law and an abuse of
discretion. See 8 U.S.C. § 1252(b)(4)(D).

                                          III.

       Etchu-Njang also contends that he was deprived of liberty without due process
of law in violation of the Fifth Amendment, because his counsel performed
deficiently in developing what Etchu-Njang believes was a meritorious claim for
cancellation of removal. The INA precludes judicial review of the Attorney General’s

                                          -5-
judgment denying requests for cancellation of removal, 8 U.S.C. § 1252(a)(2)(B)(i),
Halabi v. Ashcroft, 316 F.3d 807, 808 (2003) (per curiam), but Etchu-Njang contends
that we have jurisdiction to review a constitutional claim based on his alleged
ineffective assistance of counsel. See Halabi, 316 F.3d at 808 (considering alleged
constitutional due process claim); Onyinkwa v. Ashcroft, 376 F.3d 797, 799 n.1 (8th
Cir. 2004) (citing cases from other circuits).

       “Our court has yet to recognize the validity of a due-process claim in a
deportation proceeding based on the ineffective assistance of counsel.” Nativi-Gomez
v. Ashcroft, 344 F.3d 805, 808 n.1 (8th Cir. 2003). The government argues that an
alien has no constitutional right to effective assistance of counsel in removal
proceedings, but seems to assume in light of Halabi that if there were a “substantial
constitutional challenge” that was properly presented, then we would have
jurisdiction to review it. Cf. Calcano-Martinez, 533 U.S. 348, 350 n.2 (2001);
Lukowski v. INS, 279 F.3d 644, 646-47 (8th Cir. 2002). The government also
contends, however, that whatever the merits of the due process claim, we lack
jurisdiction to consider it for a different reason – because Etchu-Njang has not
exhausted his administrative remedies. The INA provides that a court may review a
final order of removal only if “the alien has exhausted all administrative remedies
available to the alien as of right.” 8 U.S.C. § 1252(d)(1). The government argues that
this statute prevents us from considering Etchu-Njang’s ineffective-assistance
argument, because it was not raised before the BIA.

       If we were starting from scratch, there would be reason to question whether
§ 1252(d)(1) by its terms precludes a court of appeals from considering issues that an
alien did not present to the agency. The Supreme Court has distinguished between
exhaustion of administrative remedies and the requirement of administrative issue
exhaustion, and held that a litigant may exhaust his administrative remedies by
pursuing all available stages of review within the administrative process, even if some
issues are never raised before the agency. See Sims v. Apfel, 530 U.S. 103, 107

                                         -6-
(2000). While some statutes governing judicial review of administrative agency
decisions explicitly require exhaustion of issues, e.g., 29 U.S.C. § 160(e) (“No
objection that has not been urged before the Board . . . shall be considered by the
court, unless the failure or neglect to urge such objection shall be excused because
of extraordinary circumstances”), the exhaustion requirement of § 1252(d)(1) does
not do so by its terms. Interpreting similar statutory language in the context of
federal habeas corpus review, the Supreme Court has held that a prisoner technically
may have “exhausted the remedies available in the courts of the State,” 28 U.S.C.
§ 2254(b)(1)(A), even if he defaulted certain claims by failing to raise them in the
state courts. E.g., Coleman v. Thompson, 501 U.S. 722, 732 (1991).

       By analogy to § 2254(b) and consistent with the distinction between exhaustion
of remedies and issues discussed in Sims, the plain language of § 1252(d)(1) could
be read to require only exhaustion of remedies available as of right. See Sousa v. INS,
226 F.3d 28, 31 (1st Cir. 2000). Under that reading, Etchu-Njang technically has
satisfied the statute. He appealed the IJ’s decision to the BIA before petitioning for
judicial review, and although he did not file a motion to reopen proceedings after the
BIA reissued its final decision in December 2003, see 8 C.F.R. § 1003.2(c)(2), we
held under a predecessor statute that a motion to reopen is not required to exhaust
“remedies available as of right.” White v. INS, 6 F.3d 1312, 1315 (8th Cir. 1993).

        But we do not start from scratch. Prior to enactment of § 1252(d)(1) as part of
the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA),
the INA included a similar exhaustion requirement providing that an order of
deportation “shall not be reviewed by any court if the alien has not exhausted the
administrative remedies available to him as of right under the immigration laws and
regulations . . . .” 8 U.S.C. § 1105a(c) (1994) (emphasis added). At least seven
circuits, including ours, read former § 1105a(c) to require an alien to exhaust both
remedies and issues before the agency, albeit without much analysis of the potential
distinction between the two. Margalli-Olvera v. INS, 43 F.3d 345, 350 (8th Cir.

                                         -7-
1994); Mojsilovic v. INS, 156 F.3d 743, 748-49 (7th Cir. 1998); Perkovic v. INS, 33
F.3d 615, 619 (6th Cir. 1994); Asencio v. INS, 37 F.3d 614, 615-16 (11th Cir. 1994);
Ravindran v. INS, 976 F.2d 754, 761 (1st Cir. 1992); Pierre v. INS, 932 F.2d 418, 421
(5th Cir. 1991); Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir. 1987).

       In considering the meaning of § 1252(d)(1), which reenacted the key language
from § 1105a(c) without change, it is “appropriate to assume that our elected
representatives, like other citizens, know the law,” Cannon v. Univ. of Chicago, 441
U.S. 677, 696-97 (1979), and to recognize that “longstanding acceptance by the
courts [of a judicial interpretation], coupled with Congress’ failure to reject that
interpretation, argues significantly in favor of accept[ing] it.” Gustafson v. Alloyd
Co., Inc., 513 U.S. 561, 602 (1995) (internal quotation omitted) (alteration in
original); see also Sutherland Statutory Construction § 22:33, at 399 (6th ed. 2002)
(“[T]he legislature is presumed to know the prior construction of the original act, and
if words or provisions in the act or section amended that had been previously
construed are repeated in the amendment, it is held that the legislature adopted the
prior construction of the word or provision.”). Whatever the merits of the textual
interpretation of § 1105a(c) by the courts prior to the IIRIRA, there is a strong
inference that in reenacting the same exhaustion language, Congress intended to
continue a statutory requirement that an alien exhaust not only remedies, but also
issues, before he may obtain judicial review. Cf. Boudaguian v. Ashcroft, 376 F.3d
825, 827 (8th Cir. 2004). Often relying on that inference, six circuits have held that
§ 1252(d)(1) does indeed require issue exhaustion. Ramani v. Ashcroft, 378 F.3d
554, 559-60 (6th Cir. 2004); Xie v. Ashcroft, 359 F.3d 239, 245 n.8 (3d Cir. 2004);
Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Fernandez-Bernal v. Attorney
General, 257 F.3d 1304, 1317 n.13 (11th Cir. 2001); Sousa v. INS, 226 F.3d at 31-32;
Singh v. Reno, 182 F.3d 504, 511 (7th Cir. 1999); Witter v. INS, 113 F.3d 549, 554
(5th Cir. 1997). We consistently have required issue exhaustion in post-IIRIRA
immigration cases, and referred to the rule as “jurisdictional,” although we have not
tied the requirement to § 1252(d)(1). See Gebremaria v. Ashcroft, 378 F.3d 734, 736

                                         -8-
n.4 (8th Cir. 2004); Afolayan v. INS, 219 F.3d 784, 788 (8th Cir. 2000); Feleke v. INS,
118 F.3d 594, 600 (8th Cir. 1997).

        In the end, however, we do not believe it makes any difference in this case
whether § 1252(d)(1) itself requires issue exhaustion. Even where no statute requires
it, there is a basic principle of administrative law that “[o]rdinarily an appellate court
does not give consideration to issues not raised below.” Hormel v. Helvering, 312
U.S. 552, 556 (1941); accord Sims, 530 U.S. at 112 (O’Connor, J., concurring)
(noting unanimity of Court that “[i]n most cases, an issue not presented to an
administrative decisionmaker cannot be argued for the first time in federal court”);
United States v. L.A. Tucker Truck Lines, 344 U.S. 33, 36-37 (1952). This principle
ensures that parties have “the opportunity to offer all the evidence they believe
relevant to the issues which the trial tribunal is alone competent to decide,” and
avoids the possibility that litigants will be “surprised on appeal by final decision there
of issues upon which they have had no opportunity to introduce evidence.” Hormel,
312 U.S. at 556. And because agency decisions often are discretionary or require
expertise, the doctrine of issue exhaustion serves the salutary purpose of giving the
agency an opportunity to address the disputed issue in the first instance. Cf. McKart
v. United States, 395 U.S. 185, 194 (1969); cf. also O’Sullivan v. Boerckel, 526 U.S.
838, 848 (1999) (explaining that to prevent habeas litigants from evading the
statutory requirement that they exhaust administrative remedies, the Court has
developed the doctrine of procedural default, which asks “not only whether a prisoner
has exhausted his state remedies, but also whether he has properly exhausted those
remedies, i.e., whether he has fairly presented his claims to the state courts”).

       Where the parties are “expected to develop the issues in an adversarial
administrative proceeding,” Sims, 530 U.S. at 109, there is a strong rationale for a
court-imposed issue exhaustion requirement. While the Court held that issue
exhaustion was not required in the inquisitorial Social Security benefit proceedings
at issue in Sims, removal proceedings before the DHS generally are adversarial and

                                           -9-
employ many of the same procedures used in Article III courts. Cf. Detroit Free
Press v. Ashcroft, 303 F.3d 681, 698 (6th Cir. 2002) (noting, in case involving
claimed public right to access to deportation hearings, that because of notice
requirements, procedural protections, the rights afforded during the proceedings, and
the neutral role of the IJ, removal proceedings “bear a strong resemblance to judicial
trials”).

       There are no other concerns here that militate against application of an issue
exhaustion requirement, and there are good reasons to require it. Ineffective
assistance of counsel claims are highly fact-specific, and review of such a claim
requires the development of a factual record before it is considered by a court of
appeals. See, e.g., United States v. Payton, 168 F.3d 1103, 1105 n.2 (8th Cir. 1999).
If an alien’s counsel is ineffective, then the BIA, as the Attorney General’s delegate
for deciding removal cases, is best positioned to determine in the first instance
whether the ineffective counsel may have affected the outcome of the proceeding.
It is therefore appropriate to require an alien to present a claim of ineffective
assistance of counsel to the BIA, so that the agency may receive evidence, if
warranted, and evaluate the claim before the judiciary is called upon to render an
opinion. Our conclusion is consistent with the view of many other circuits that an
alien must present a claim of ineffective assistance to the BIA, either on direct
administrative appeal or in a motion to reopen, before he may obtain judicial review
of the claim. See Goonsuwan v. Ashcroft, 252 F.3d 383, 390 (5th Cir. 2001); Bernal-
Vallejo v. INS, 195 F.3d 56, 64 (1st Cir. 1999); Akinwunmi v. INS, 194 F.3d 1340,
1341 (10th Cir. 1999) (per curiam); Stewart v. INS, 181 F.3d 587, 596 (4th Cir.
1999); Arango-Aradondo v. INS, 13 F.3d 610, 614 (2d Cir. 1994); Castaneda-Suarez
v. INS, 993 F.2d 142, 144-45 (7th Cir. 1993); Dokic v. INS, 899 F.2d 530, 532 (6th
Cir. 1990) (per curiam); Roque-Carranza v. INS, 778 F.2d 1373, 1374 (9th Cir.
1985).




                                        -10-
        The only potentially relevant distinction we can see between a statutory issue
exhaustion requirement arising from § 1252(d)(1) and a court-imposed requirement
is that statutory requirements often are “jurisdictional,” Sims, 530 U.S. at 108; Barron
v. Ashcroft, 358 F.3d at 678; but cf. Chelette v. Harris, 229 F.3d 684, 687-88 (8th Cir.
2000), while court-imposed issue exhaustion requirements are not, Sims, 530 U.S. at
106 n.1, and the latter are more likely to be subject to exceptions in particular
circumstances. See Hormel, 312 U.S. at 557; Rafeedie v. INS, 880 F.2d 506, 526
(D.C. Cir. 1990) (R.B. Ginsburg, J., concurring); id. at 532-34 (Silberman, J.,
dissenting). Etchu-Njang argues that issue exhaustion should be excused in this case
because his ineffective assistance of counsel claim did not come to light until after
he had filed a petition for judicial review and retained a third attorney, at which point
it was too late for him to raise this issue before the BIA.

       Assuming for the sake of argument that there may be exceptions to the issue
exhaustion requirement, we do not agree that an exception could be justified in this
case. Etchu-Njang was represented by a second attorney after the first attorney
withdrew from the case, and the second attorney was aware by no later than
September 2003 that the first attorney had forged another attorney’s name on
pleadings in this case, and had been sanctioned by the Minnesota Supreme Court.
(A.R. at 13). This information gave Etchu-Njang and his second attorney sufficient
cause to obtain a transcript and review the record to determine whether the first
attorney, in addition to forging signatures and suffering disciplinary sanctions, had
performed deficiently in this case. A motion to reopen after the reissued decision
would have been timely as late as March 9, 2004, and it seems to us that if the matter
had been pursued diligently, the claim of ineffective assistance could have been
presented to the BIA by the second attorney in a timely motion to reopen. See Lata
v. INS, 204 F.3d 1241, 1245-46 (9th Cir. 2000).3 The BIA has developed procedures


      3
       The government does not assert that Etchu-Njang’s unopposed motion to
reissue the BIA’s decision would constitute a first “motion to reopen” under 8 C.F.R.

                                          -11-
to consider motions to reopen based on claims of ineffective assistance of counsel,
Matter of Lozada, 19 I. & N. Dec. 637 (BIA), and it retains discretion to reopen
proceedings at any time. 8 C.F.R. § 1003.2(a). Indeed, the agency has reopened
proceedings outside the regulatory time limits to consider claims of ineffective
assistance of counsel based on its discretionary authority or on equitable principles.
E.g., In re Devki Nandan Bali, 2005 WL 649048 (BIA Feb. 2, 2005) (unpublished);
In re Bassel Nabih Assaad, 23 I. & N. Dec. 553, 563 n.4 (BIA 2003). We are thus not
persuaded that there is good reason to excuse the issue exhaustion requirement in this
case, assuming there is discretion to do so.

       Finally, even if Etchu-Njang could somehow jump over the substantial hurdles
blocking the path to the merits of his claim, he ultimately presents no basis to
undermine the agency’s decision denying his request for cancellation of removal. See
Lukowski, 279 F.3d at 647 n.1 (limit on subject matter jurisdiction in § 1252 is “not
the type of jurisdictional issue that must be decided before addressing the merits of
the controversy”). An alien states a constitutional claim under the Due Process
Clause of the Fifth Amendment only when he has been deprived of a protected liberty
interest. Obleshchenko v. Ashcroft, 392 F.3d 970, 971 (8th Cir. 2004). We held in
Nativi-Gomez that ineffective assistance of counsel in the process of applying for
discretionary relief cannot establish a violation of the Due Process Clause, because
discretionary relief such as adjustment of status amounts to “a power to dispense
mercy,” and an alien can have no “constitutionally protected liberty interest in such
speculative relief.” 344 F.3d at 808 (internal quotation omitted). Cancellation of
removal is similarly discretionary, see 8 U.S.C. §1229b, so even if petitioner’s first
counsel was deficient, Etchu-Njang cannot state a claim for a violation of any due
process rights. See Guerra-Soto v. Ashcroft, 397 F.3d 637, 641 (8th Cir. 2005).




§ 1003.2(c), such that a motion to reopen filed after the reissuance of the decision
would have been considered a second motion precluded by 8 C.F.R. § 1003.2(c)(2).

                                        -12-
For the foregoing reasons, the petition for review is denied.
                   ______________________________




                                 -13-